ORDER
PER CURIAM.
In this jury-tried case, Defendant appeals his conviction for second-degree burglary, § 669.170, RSMo 1994. The trial court sentenced him as a prior, persistent, and class X offender to fifteen years’ imprisonment. Defendant alleges the trial court plainly erred when it allowed the State to argue the evidence against him was uncontradicted. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 80.25(b).